Oliver, Chief Judge:
The appeals for reappraisement enumerated in schedule “A”, hereto attached and made a part hereof, have been limited to the birch plywood, exported from Finland in the years 1954 and 1955, and entered at the port of New Orleans.
Counsel for the respective parties have stipulated that the merchandise and the issues involved herein are the same in all material respects as those which were before the court in United States v. Plywood & Door Manufacturers Corporation, 46 Cust. Ct. 797, A.R.D. 133, the record in which case was incorporated herein by consent.
Consistent with the cited decision on the law, I find that the proper basis for appraisement of the birch plywood in question is export value, as defined in section 402(d) of the Tariff Act of 1930, and hold that such statutory value therefor is the values set forth in column “4” of said schedule “A,” packed, less the prorated amounts of the nondutiable charges set forth directly after the description of the merchandise in each of said reappraisement cases set forth in the said schedule.
As to all other merchandise, except birch plywood exported from Finland in the years 1954 and 1955, included in the shipments covered by the entries involved herein, the appraised values are affirmed.
Judgment will be rendered accordingly.